Election/Restrictions
Applicant's election with traverse of Claims 1, 6, 8, and 9 in the reply filed on 10/08/2021 is acknowledged.  The traversal is on the ground(s) that no search and examination burden.  This is not found persuasive because the species citing multiple diversified subject matter in different classification, to search for all of them will be sufficient searching and examination burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moyer et al . (US 2020/0405132 A1, hereinafter “Moyer”) in view of Jiang X et al. (Standardized examination procedure of magnetically controlled capsule endoscopy. VideoGIE. 2019;4(6):239-243. Published 2019 May 30. doi:10.1016/j.vgie.2019.03.003, hereinafter “Jiang”)

Regarding claim 1, MOYER discloses a control method for a magnetic capsule endoscope control system, characterized in that the control method is applied to the magnetic capsule endoscope control system, and the magnetic capsule endoscope control system comprises a controlled device (Fig. 27)

    PNG
    media_image1.png
    915
    765
    media_image1.png
    Greyscale

It is noted that MOYER is silent about interface as claimed. 
However, JIANG discloses a local industrial personal computer (as cite above, and pg. 156, left col. methods).

the controlled device comprises a magnetic moving part (Fig. 1 capsule B) and a drive mechanism for controlling the movement of the magnetic moving part (Fig. 1); 

    PNG
    media_image2.png
    654
    1221
    media_image2.png
    Greyscale

wherein the control method comprises: displaying a plurality of control buttons in a first area of a first display screen connected to the local industrial personal computer (as cited above, i.e. ESNavi software, with moving button), 
wherein each of the control buttons issues a corresponding control instruction to instruct a target object to execute a specified operation, the target object is the drive mechanism, the magnetic capsule endoscope or a camera of a control device (as cited above, i.e. moving the capsule endoscope); 
receiving a selection operation on any of the control buttons and controlling the corresponding target object to execute the specified operation (Fig. 4, i.e. motion of the capsule); 
displaying images captured by a camera of the magnetic capsule endoscope in a second area of the first display screen (see Fig. 1 left portion of the pic. D).



Regarding claim 6, MOYER/JIANG, for the same motivation of combination , further discloses the method of claim 1, wherein the control system further comprises a remote control equipment connected to the local industrial personal computer through a telecommunication connection to control the controlled device (JIANG, pg. 239, left col.), and 
a console connected to the remote control equipment, the local industrial personal computer is installed with a server, the remote control equipment is installed with a client corresponding to the server (JIANG, Fig. 2, i.e. joy stick), and the controlled device comprises a camera disposed towards an examination table of the controlled device (JIANG, the mobile phone has a camera); 
wherein the method further comprises: establishing a telecommunication connection between the local industrial personal computer and the remote control equipment and a connection between the remote control equipment and the console (MOYER, Fig. 27, para 174); 
displaying a plurality of control buttons (see JIANG, buttons) on a touch screen of the console (MOYER, Fig. 27, touch screen of mobile phone, MOYER, para. 173) connected to the remote control equipment; 
displaying images captured by a camera of the controlled device in a first area of a third display screen connected to the remote control equipment (JIANG Fig. 2, i.e. computer screen).

Regarding claim 8, MOYER/JIANG, for the same motivation of combination , discloses a control device for a magnetic capsule endoscope control system, characterized in that the control device is 

Regarding claim 9, MOYER/JIANG, for the same motivation of combination , discloses a storage medium, wherein the storage medium stores computer programs, the computer programs being set to execute a control method for a magnetic capsule endoscope control system, characterized in that the control method is applied to the magnetic capsule endoscope control system, and the magnetic capsule endoscope control system comprises a controlled device, a local industrial personal computer and a magnetic capsule endoscope, the local industrial personal computer controls the controlled device, and the controlled device comprises a magnetic moving part and a drive mechanism for controlling the movement of the magnetic moving part; wherein the control method comprises: displaying a plurality of control buttons in a first area of a first display screen connected to the local industrial personal computer, wherein each of the control buttons issues a corresponding control instruction to instruct a 

Conclusion
US 10610102 B2 systems and methods for measuring an analyte in a host. More particularly, the present invention relates to systems and methods for transcutaneous measurement of glucose in a host.
US 10102334 B2 automatically navigating an in vivo imaging capsule in a body lumen. The system comprises an imaging capsule including an imager, optional pressure sensor for producing data of forces acting on the imaging capsule in vivo, and a transmitter to transmit image, positioning and pressure data from the capsule to an external unit. A positioning system for providing current position data of the capsule in vivo may be included in the capsule and/or external to it. External magnets may generate a magnetic field to scan a body lumen by causing a predetermined motion pattern of the imaging capsule within a region proximate to its current position, and generate a driving force to propel the imaging capsule according to a calculated target direction vector. A processor may calculate a target direction vector for propelling the imaging capsule based, on unique patterns identifiable in one or more images.

    PNG
    media_image3.png
    810
    873
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    859
    893
    media_image4.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701. The examiner can normally be reached Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK F HUANG/               Primary Examiner, Art Unit 2485